Citation Nr: 0432084	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-08 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to full-dollar compensation payments under the 
provisions of Public Law 106-377.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel





INTRODUCTION

The veteran had recognized guerrilla service from April 2, 
1945, to March 1, 1946, and served on active duty from April 
3, 1946, to July 31, 1950, with the New Philippine Scouts.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2002 determination by the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which found 
that the veteran was not entitled to full-dollar compensation 
payments under the provisions of Public Law 106-377.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran had recognized guerrilla service from April 
3, 1945, to March 1, 1946, and served on active duty from 
April 3, 1946, to July 31, 1950, with the New Philippine 
Scouts.

3.  The veteran's only compensable service-connected 
disability, pulmonary tuberculosis, was incurred during his 
second period of service with the New Philippine Scouts; as a 
matter of law, he is not entitled to full-dollar compensation 
payments for his service-connected pulmonary tuberculosis.


CONCLUSION OF LAW

Entitlement to full-dollar compensation payments under the 
provisions of Public Law 106-37 is not warranted.  38 
U.S.C.A. §§ 107, 7104 (West 2002); 38 C.F.R. §§ 3.7, 3.42 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change prior to the appellant's claim 
with the enactment of the Veterans Claims Assistance Act of 
2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  VA has issued final regulations to implement these 
statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These new provisions redefine the 
obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

The Board notes that the facts are not in dispute with regard 
to the appellant's claim for full-dollar compensation 
payments under the provisions of Public Law 106-377.  For the 
reasons explained below, the claim is denied as a matter of 
law.  The appellant has been notified, to include in the May 
2002 determination letter, an October 2002 Statement of the 
Case and a February 2003 Supplemental Statement of the Case, 
of the service requirements set forth by the relevant 
statute.  There is no dispute in this case as to whether the 
veteran's service satisfies the requirements.  The law and 
not the facts are dispositive in this case.  Circumstances in 
which VA will refrain from or discontinue providing 
assistance in obtaining evidence include, but are not limited 
to, lack of legal eligibility.  38 C.F.R § 3.159(d).  Any 
error concerning notice must be considered non-prejudicial 
because under the facts of this case, the appellant is not 
entitled to the benefit sought on appeal as a matter of law.  
Where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision.  The failure to carry out such required development 
under those circumstances is non-prejudicial error under 38 
U.S.C.A. § 7261(b) (in conducting review of BVA decision, the 
Court shall take due account of the rule of prejudicial 
error); cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  See Valiao v. Principi, 17 
Vet. App. 229 (2003).

Furthermore, in VAOPGCPREC 5-2004 (June 23, 2004) the VA 
General Counsel held that VCAA does not require either notice 
or assistance when the claim cannot be substantiated under 
the law or based on the application of the law to undisputed 
facts.

The veteran's Department of Defense Form 214 provides that he 
served on active duty from April 3, 1946, to July 31, 1950, 
with the New Philippine Scouts.  Correspondence dated in 
November 2002 from the Service Department provides that the 
veteran had recognized guerrilla service from April 3, 1945 
to March 1, 1946.  The record shows that the veteran is a 
United States citizen and resides in California.  

The veteran's original August 1950 claim for benefits 
identified 1949 as the date his pulmonary tuberculosis (PTB) 
began.  An August 1951 rating decision granted the veteran 
service connection for PTB, and malaria.  This rating 
decision notes that the veteran was hospitalized during 
service when a February 1949 routine physical examination 
disclosed a pulmonary lesion.  The veteran's service-
connected PTB has been evaluated as 100 percent disabling 
since August 1968, and his malaria has been evaluated as 
noncompensable since August 1950.  

Turning to the relevant law, on October 27, 2000, the 
President signed into law Public Law No. 106-377, containing 
the Filipino Veterans' Benefits Improvements Act to be 
codified at 38 U.S.C.A. § 107.  Public Law 106-377, effective 
October 27, 2000, authorizes payment of disability 
compensation benefits at the full-dollar rate to veterans who 
served before July 1, 1946, in the Commonwealth Army of the 
Philippines or in recognized guerrilla groups, and who, (a) 
reside in the U.S. (states, territories and possessions, the 
District of Columbia and the Commonwealth of Puerto Rico) 
and, (b) are either U.S. citizens or permanent resident 
aliens (as determined by the Immigration and Naturalization 
Service (INS)).  The provisions of this law do not include 
the New Philippine Scouts in the full-dollar payment of 
disability compensation.  

Applying the relevant law to the facts of the veteran's case, 
it is clear that he is not entitled to full-dollar 
compensation payments.  In so finding, the Board recognizes 
that the veteran had recognized guerrilla service prior to 
July 1, 1946 (from April 1945 to March 1946).  However, the 
disability for which the veteran is now receiving VA 
compensation (PTB) was incurred in 1949, during his service 
with the New Philippine Scouts.  While his service with the 
New Philippine Scouts began prior to July 1, 1946 (in April 
1946), Public Law 106-377 does not include the New Philippine 
Scouts in the full-dollar payment of disability compensation.

In sum, the veteran's only service-connected disability, 
pulmonary tuberculosis, was incurred during his second period 
of service with the New Philippine Scouts.  As a matter of 
law, the veteran is not entitled to full-dollar compensation 
payments for his service-connected pulmonary tuberculosis.

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, entitlement 
to full-dollar compensation payments under the provisions of 
Public Law 106-377 is denied.


ORDER

Entitlement to full-dollar compensation payments under the 
provisions of Public Law 106-377 is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



